Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 06/03/2021. Claims 1-11, 13-18, 20-25 are pending. Claims 12, 19 cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, 13-18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsueh et al. (of record, US20180252897A1).
Independent claim 1, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs. 7-8, 4th embodiment, Tables 7-8, [0138-0148] “image capturing unit”), comprising: 
a first lens with refractive power (see Fig. 7, [0139], Lens e.g. 410, Table 7, Lens 1); 

a third lens with refractive power (see Fig. 7, [0141], Lens e.g. 430, Table 7, Lens 3); 
a fourth lens with refractive power (see Fig. 7, [0142], Lens e.g. 440, Table 7, Lens 4); 
a fifth lens with refractive power (see Fig. 7, [0143], Lens e.g. 450, Table 7, Lens 5); 
a sixth lens with refractive power (see Fig. 7, [0144], Lens e.g. 460, Table 7, Lens 6); and 
an image plane (see Fig. 7, [0145], Lens e.g. 480, Table 7, Image); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of --++++ (see Fig. 7, [0139-0144], Lens e.g. 410-460, Table 7, Lens 1-6, with a refractive power from the object side to the image side of -  - + +  + +) and at least one lens among the six lenses is made of glass (see [0139] Lens e.g. 410, made of glass, see Table 7, see Lens 1 made of glass), focal lengths of the first lens through the sixth lens are respectively f1, f2, f3, f4, f5 and f6 (see Table 7, focal lengths for Lens 1-6), a focal length of the optical image capturing system is f (see Table 7, focal length f e.g. 1.38), the entrance pupil diameter of the optical image capturing system is HEP (see [0059] an entrance pupil diameter of the optical imaging lens system is EPD, EPD is equal to HEP), a distance on an optical axis from an object side of the first lens to the image plane is HOS (see Table 7, thickness from surface 1-15), a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV e.g. 70.0 deg), thicknesses of the first lens to the sixth lens at height of 1/2 HEP parallel to the optical axis are respectively expressed as ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6 (Fig. 7-8, see Tables 7-8,  thickness of Lens 1 to Lens 6 at or near the optical axis), a sum of ETP1 to ETP6 described above is expressed as SETP (Fig. 7-8, see Tables 7-8,  sum of thicknesses of Lens 1 to Lens 6 at or near optical axis, given in table), thicknesses of the first lens to the sixth lens on the optical axis are respectively expressed as TP1, TP2, TP3, ETP4, ETP5 and ETP6, a sum of TP1 to TP6 described above is expressed as STP (Fig. 7-8, see Tables 7-8,  sum of thicknesses of Lens 1 to Lens 6 at optical axis, given in Table), and 
the following conditions are satisfied: 
1.0≤f/HEP≤ 10.0 (see Table 7, Fno=f/HEP e.g. 1.38), 
0 deg < HAF ≤ 150 deg (see Table 7, HFOV=HAF=70.0 deg), 
0.5 ≤HOS/f ≤15 (see Table 7, the sum of thickness from surface 1-15, HOS e.g. 11.79, f e.g. 1.38, value e.g. 8.55), 
0.5 ≤SETP/STP < 1 (see Figs. 7-8, and Tables 7-8, given the data and shapes of Lens 1 through Lens 6, the ratio of the sums of lens thicknesses near and at the optical axis satisfies the claimed range); 
wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2< ED56/IN56≤ 50 (As the claimed range is for a ratio of two distances, see Fig. 7, horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. about 6.99).  
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 7 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, One would have been motivated to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
Hsueh does not explicitly disclose in the 4th embodiment, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, 
However, Hsueh in the 3rd embodiment, Hsueh teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see in 3rd embodiment, Fig. 6, Img HT, value e.g. 1.79, using this value for examination purposes).
Therefore, Hsueh in 4th embodiment teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, as it enables compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (0003). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a  maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI as taught by 3rd embodiment and incorporate into the 4th embodiment from Hsueh as it provides compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (Hsueh, [0003]).
Claim 2, Chen teaches the invention of claim 1, wherein the following relationship is satisfied: 0.5 ≤HOS/HOI≤ 10.  
Hsueh does not explicitly disclose in the 4th embodiment, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, wherein the following relationship is satisfied: 0.5 ≤HOS/HOI≤ 10,
However, Hsueh in the 3rd embodiment, Hsueh teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see in 3rd embodiment, Fig. 6, Img HT, value e.g. 1.79, using this value for examination purposes), wherein the following relationship is satisfied: 0.5 ≤HOS/HOI≤ 10 (see Table 7, the sum of thickness from surface 1-15, HOS e.g. 11.79, Fig. 6, Img HT, value e.g. 1.79, value e.g. 6.59),
Therefore, Hsueh in 4th embodiment teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, the following conditions is satisfied: 0.5 ≤HOS/HOI ≤10, to be 6.59, as it enables compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (0003). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI as taught by 3rd embodiment and incorporate into the 4th embodiment from Hsueh as it provides compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (Hsueh, [0003]).
Claim 3, Chen teaches the invention of claim 1, wherein a distance between the third lens and the fourth lens on the optical axis is IN34 IN34 (see Table 7, see surfaces 6, for thickness distance between third lens and the fourth lens is IN34), a distance between the fourth lens and the fifth lens on the optical axis is IN45 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45), and the following relationship is satisfied: IN34 > IN45 (see Table 7, see surfaces 6, for thickness distance between third lens and the fourth lens is IN34, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45).  
Claim 4, Chen teaches the invention of claim 1, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45), a distance between the fifth lens and the sixth lens on the optical axis is IN56 (see Table 7, see surfaces 11, for thickness distance between fifth lens and the sixth lens is IN56) and the following relationship is satisfied: IN45 > IN56 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45, see surfaces 11, for thickness distance between fifth lens and the sixth lens is IN56).  
Claim 5, Chen teaches the invention of claim 1, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI  being Img HT e.g. 1.79) are respectively expressed as MTFEO, MTFE3 and MTFE7, and the following conditions are satisfied: MTFE0 ≥0.2, MTFE3≥0.01, and MTFE7≥0.01 (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI being  Img HT e.g. 1.79, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  
Claim 6, Chen teaches the invention of claim 1, wherein a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0138-0148]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0138-0148]), and the following condition is satisfied: 0.2 ≤EIN/ETL < 1 (Fig. 7-8, see Tables 7-8, given the data and shapes of Lens 1, see Tables 7-8, and as depicted in Figs. 7-8, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance).  
Claim 7, Chen teaches the invention of claim 2, wherein thicknesses of the first lens through the sixth lens at height of 1/2 HEP parallel to the optical axis are  respectively expressed as ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6 (Fig. 7-8, see Tables 7-8,  thickness of Lens 1 to Lens 6 at or near the optical axis), a sum of ETP1 to ETP6 described above is expressed as SETP (Fig. 7-8, see Tables 7-8,  sum of thicknesses of Lens 1 to Lens 6 at or near optical axis, given in table), and the following conditions is satisfied: 0.3 ≤SETP/EIN < 1 (see Figs. 7-8, and Tables 7-8, given the data and shapes of Lens 1 through Lens 6, this distance ratio satisfies the claimed range, see Tables 7-8, and as depicted in Figs. 7-8).  
Claim 8, Chen teaches the invention of claim 1, wherein a horizontal distance parallel to the optical axis from a second coordinate point on the image side of the sixth lens at height of 1/2 HEP to the image plane is expressed as EBL (see Figs. 7-8, Table 7-8, horizontal distance on image side of Lens 6 at or near the optical axis to the Image plane, e.g. Image plane, see Figs. 7-8, Table 7-8), a horizontal distance parallel to the optical axis from an intersection point where the image side of the sixth lens crosses the optical axis to the image plane is expressed as BL (see Figs. 7-8, Table 7-8, horizontal distance on image side of Lens 6 at or near the optical axis crosses to the Image plane, see Figs. 7-8, Tables 7-8), and the following condition is satisfied: 0.1 ≤EBL/BL≤ 1.1 (see Figs. 7-8, Table 7-8, given the data and shapes of Lens 6 and distances to image plane, this distance ratio satisfies the claimed range, see Tables 7-8, and as depicted in Figs. 17-8, the ratio of distances L6 to Image is about 1 or slightly less, but greater than ½).  
Claim 9, Chen teaches the invention of claim 1, further comprising an aperture stop, a distance from the aperture stop to the image plane on the optical axis is InS (see Table 7, the sum of thickness from surface 9-15 is InS e.g. 4.442), and the following relationship is satisfied: 0.1 ≤InS/HOS ≤1.1 (see Table 7, the sum of thickness from surface 9-15 is InS e.g. 4.442, the sum of thickness from surface 1-15, is HOS e.g. 11.79, value e.g. 0.37).  
Independent claim 10, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs. 7-8, 4th embodiment, Tables 7-8, [0138-0148] “image capturing unit”), comprising: 
a first lens with refractive power (see Fig. 7, [0139], Lens e.g. 410, Table 7, Lens 1); 
a second lens with refractive power (see Fig. 7, [0140], Lens e.g. 420, Table 7,  Lens 2);
a third lens with refractive power (see Fig. 7, [0141], Lens e.g. 430, Table 7, Lens 3); 
a fourth lens with refractive power (see Fig. 7, [0142], Lens e.g. 440, Table 7, Lens 4); 
a fifth lens with refractive power (see Fig. 7, [0143], Lens e.g. 450, Table 7, Lens 5); 
a sixth lens with refractive power (see Fig. 7, [0144], Lens e.g. 460, Table 7, Lens 6); and 
an image plane (see Fig. 7, [0145], Lens e.g. 480, Table 7, Image); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of --++++ (see Fig. 7, [0139-0144], Lens e.g. 410-460, Table 7, Lens 1-6, with a refractive power from the object side to the image side of -  - + +  + +), and at least one lens among the second lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are respectively f1, f2, f3, f4, f5 and f6 (see Table 7, focal lengths for Lens 1-6), the focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP (see [0059] an entrance pupil diameter of the optical imaging lens system is EPD, EPD is equal to HEP), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see Table 7, thickness from surface 1-15), a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV e.g. 70.0 deg), a horizontal distance parallel to the optical axis from a first coordinate point on an object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0138-0148]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0138-0148]), and 
the following conditions are satisfied: 
1.0 ≤f/HEP≤ 10.0 (see Table 7, Fno=f/HEP e.g. 1.38), 
0 deg < HAF ≤ 150 deg (see Table 7, HFOV=HAF=70.0 deg), 
0.5 ≤HOS/f ≤ 15 (see Table 7, the sum of thickness from surface 1-15, HOS e.g. 11.79, f e.g. 1.38, value e.g. 8.55), and 
0.2 ≤EIN/ETL < 1 (Fig. 7-8, see Tables 7-8, given the data and shapes of Lens 1, see Tables 7-8, and as depicted in Figs. 7-8, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance); 
wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2< ED56/IN56 ≤50 (As the claimed range is for a ratio of two distances, see Fig. 7, horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. about 6.99).  
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 7 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, One would have been motivated to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
Hsueh does not explicitly disclose in the 4th embodiment, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, 
However, Hsueh in the 3rd embodiment, Hsueh teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see in 3rd embodiment, Fig. 6, Img HT, value e.g. 1.79, using this value for examination purposes).
Therefore, Hsueh in 4th embodiment teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, as it enables compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (0003). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI as taught by 3rd embodiment and incorporate into the 4th embodiment from Hsueh as it provides compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (Hsueh, [0003]).

Hsueh discloses one lens among the six lenses is made of glass ([0139] Lens e.g. 410, made of glass, see Table 7, see Lens 1 made of glass), but does not explicitly teach at least two lenses among the first lens to the sixth lens are made of glass ([0069]).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the lens system to have at least two lenses among the first lens to the sixth lens that are made of glass as it enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0069]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art. The benefits of such materials enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0069]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).
Claim 11, Chen teaches the invention of claim 10, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI  being Img HT e.g. 1.79) are respectively expressed as MTFEO, MTFE3 and MTFE7, and following conditions are satisfied: MTFE0≥ 0.2, MTFE3≥0.01, and MTFE7≥0.01 (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI being  Img HT e.g. 1.79, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  
 	Claim 13, Chen teaches the invention of claim 10, wherein a horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP is expressed as ED12 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 1 through Lens 2); a distance between the first lens and the second lens on the optical axis is expressed as IN12 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 1 through Lens 2) and the following relationship is satisfied: 0 < ED12/IN12 < 10 (As the claimed range is for a ratio of two distances, see Fig. 7, horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP and distance between the first lens and the second lens, a ratio obtained due to ray-tracing diagram, e.g. about 8.32).  
In the alternative, that that the ratio of ED12/IN12 is close or just outside the above range, as the ray-tracing diagram of Fig. 7 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP and distance between the first lens and the second lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, One would have been motivated to optimize the ratio between horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP and distance between the first lens and the second lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
Claim 14, Chen teaches the invention of claim 10, wherein there is an air gap between each lens among the six lenses (see Table 7, see surfaces 2, 4, 6, 8-9, 11, for thickness showing air gap between each lens among the six lenses).  
Claim 15, Chen teaches the invention of claim 10, wherein a thickness of the fifth lens at height of 1/2 HEP parallel to the optical axis is expressed as ETP5 (see Figs. 7-8, Table 7-8, thickness of Lens 5 at or near optical axis, Tables 7-8, Figs. 7-8), a thickness of the fifth lens on the optical axis is expressed as TP5 (see Figs. 7-8, Table 7-8, thickness of Lens 5 on optical axis, Tables 7-8, Figs. 7-8), and the following relationship is satisfied: 0 < ETP5/TP5≤ 3 (see Figs. 7-8, Table 7-8, given the data values and shapes of Lens 5, the thickness ratio satisfies the claimed range,  see Tables 7-8, and Figs. 7-8).  
Claim 16, Chen teaches the invention of claim 10, wherein a thickness of the sixth lens at height of 1/2 HEP parallel to the optical axis is expressed as ETP6 (see Figs. 7-8, Table 7-8, thickness of Lens 6 at or near optical axis, Tables 7-8, Figs. 7-8), a thickness of the sixth lens on the optical axis is expressed as TP6 (see Figs. 7-8, Table 7-8, thickness of Lens 6 on optical axis, Tables 7-8, Figs. 7-8), and the following relationship is satisfied: 0 < ETP6/TP6≤ 5 (see Figs. 7-8, Table 7-8,given the data values and shapes of Lens 6, the thickness ratio satisfies the claimed range,  see Tables 7-8, and Figs. 7-8).  
Claim 17, Chen teaches the invention of claim 10, wherein a distance between the first lens and the second lens on the optical axis is IN12, and the following relationship is satisfied: 0 < IN12/f ≤60 (see Figs. 7-8, Table 7-8, IN12=0.286, f=1.38, value e.g. 0.20).  
Claim 18, Chen teaches the invention of claim 10, wherein the optical image capturing system comprises a light filtering element, the light filtering element (see Figs. 7-8, Table 7-8; e.g. 470) is located between the sixth lens and the image plane (see Figs. 7-8, Table 7-8, [0145] filter 470 is made of glass and located between the sixth lens element e.g. 460 and the image surface e.g. 480), a distance parallel to the optical axis from a second coordinate point on the image side of the sixth lens at height of 1/2 HEP to the light filtering element is expressed as EIR (see Figs. 7-8, Table 7-8; thickness of filter at or near optical axis), a distance parallel to the optical axis from an intersection point where the image side of the sixth lens crosses the optical axis to the light filtering is expressed as PIR (see Figs. 7-8, Table 7-8; thickness of Lens 6 at or near optical axis), and the following condition is satisfied: 0.1 ≤EIR/PIR ≤1.1 (see Figs. 7-8, Table 7-8; given the data and shapes of Lens 6, and filter, this distance ratio satisfies the claimed range).  
Independent claim 20, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs. 7-8, 4th embodiment, Tables 7-8, [0138-0148] “image capturing unit”), comprising: 
a first lens with refractive power (see Fig. 7, [0139], Lens e.g. 410, Table 7, Lens 1);   
a second lens with refractive power (see Fig. 7, [0140], Lens e.g. 420, Table 7,  Lens 2); 
a third lens with refractive power (see Fig. 7, [0141], Lens e.g. 430, Table 7, Lens 3); 
a fourth lens with refractive power (see Fig. 7, [0142], Lens e.g. 440, Table 7, Lens 4); 
a fifth lens with refractive power (see Fig. 7, [0143], Lens e.g. 450, Table 7, Lens 5); 
a sixth lens with refractive power (see Fig. 7, [0144], Lens e.g. 460, Table 7, Lens 6); and 
an image plane (see Fig. 7, [0145], Lens e.g. 480, Table 7, Image); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of --++++ (see Fig. 7, [0139-0144], Lens e.g. 410-460, Table 7, Lens 1-6, with a refractive power from the object side to the image side of -  - + +  + +), at least one lens among the first lens through the sixth lens is made of a glass ([0139] Lens e.g. 410, made of glass, see Table 7, see Lens 1 made of glass); focal lengths of the first lens through the sixth lens are f1, f2, f3, f4, f5 and f6 respectively (see Table 7, focal lengths for Lens 1-6), a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP (see [0059] an entrance pupil diameter of the optical imaging lens system is EPD, EPD is equal to HEP), a half maximum angle of view of the optical image capturing system is HAF (see Table 7, HFOV e.g. 70.0 deg), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see Table 7, thickness from surface 1-15), a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0138-0148]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (Fig. 7-8, see Tables 7-8, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0138-0148]), and the following conditions are satisfied: 
1.0≤f/HEP ≤10.0 (see Table 7, Fno=f/HEP e.g. 1.38), 
0 deg < HAF ≤ 150 deg (see Table 7, HFOV=HAF=70.0 deg), 
0.5≤ HOS/f ≤15 (see Table 7, the sum of thickness from surface 1-15, HOS e.g. 11.79, f e.g. 1.38, value e.g. 8.55), and 
0.2 ≤EIN/ETL < 1 (Fig. 7-8, see Tables 7-8, given the data and shapes of Lens 1, see Tables 7-8, and as depicted in Figs. 7-8, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance); wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 7-8, Tables 7-8, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2< ED56/IN56≤ 50 (As the claimed range is for a ratio of two distances, see Fig. 7, horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. about 6.99).  
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 7 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, One would have been motivated to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above ranges in order to provide compact optical systems featuring better image quality (see Hsueh [0003]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
Hsueh does not explicitly disclose in the 4th embodiment, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, the following conditions is satisfied: 0.5 ≤HOS/HOI ≤10,
However, Hsueh in the 3rd embodiment, Hsueh teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see in 3rd embodiment, Fig. 6, Img HT, value e.g. 1.79, using this value for examination purposes), the following conditions is satisfied: 0.5 ≤HOS/HOI ≤10 (see Table 7, the sum of thickness from surface 1-15, HOS e.g. 11.79, Fig. 6, Img HT, value e.g. 1.79, value e.g. 6.59),
Therefore, Hsueh in 4th embodiment teaches a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI, the following conditions is satisfied: 0.5 ≤HOS/HOI ≤10, to be 6.59, as it enables compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (0003). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI as taught by 3rd embodiment and incorporate into the 4th embodiment from Hsueh as it provides compact optical systems have gradually evolved toward the field of higher megapixels, there is an increasing demand for compact optical systems featuring better image quality (Hsueh, [0003]).
Claim 21, Hsueh teaches the invention of claim 20, wherein there is an air gap between each lens among the six lenses (see Table 7, see surfaces 2, 4, 6, 8-9, 11, for thickness showing air gap between each lens among the six lenses).  
Claim 22, Hsueh teaches the invention of claim 20, wherein a distance between the third lens and the fourth lens on the optical axis is IN34 (see Table 7, see surfaces 6, for thickness distance between third lens and the fourth lens is IN34), a distance between the fourth lens and the fifth lens on the optical axis is IN45 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45), and the following relationship is satisfied: IN34 > IN45 (see Table 7, see surfaces 6, for thickness distance between third lens and the fourth lens is IN34, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45).  
Claim 23, Hsueh teaches the invention of claim 20, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45), a distance between the fifth lens and the sixth lens on the optical axis is IN56 (see Table 7, see surfaces 11, for thickness distance between fifth lens and the sixth lens is IN56), and the following relationship is satisfied: IN45 > IN56 (see Table 7, see surfaces 8-9, for thickness distance between fourth lens and the fifth lens is IN45, see surfaces 11, for thickness distance between fifth lens and the sixth lens is IN56).  
Claim 24, Hsueh teaches the invention of claim 20, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI  being Img HT e.g. 1.79) are respectively expressed as MTFEO, MTFE3 and MTFE7, and the following conditions are satisfied: MTFE0≥ 0.2, MTFE3≥0.01, and MTFE7≥0.01 (see Figs. 7-8,  and Tables 7-8, see Fig. 6, HOI being  Img HT e.g. 1.79, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US20180252897A1), as applied  to claim 20 above, and further in view of Liu et al (USA20160377832A1, cited on record).
Claim 25, Hsueh teaches the invention of claim 20, further comprising an aperture stop (see [0138] aperture stop e.g. 400, Table 7, Ape. Stop), an image sensing device (see [0145] image sensor e.g. 490, Table 7, Image), wherein the image sensing device is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is InS, and the following relationship is satisfied: 0.2 ≤InS/HOS ≤1.1 (see Table 7, the sum of thickness from surface 9-15 is InS e.g. 4.442, the sum of thickness from surface 1-15, is HOS e.g. 11.79, value e.g. 0.37).
Hsueh does not explicitly teach a driving module; and the driving module is coupled with the lenses to move the lenses.
However, Liu teaches an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses ([0099] “a driving module to meet different demands, wherein the driving module can be coupled with the lenses to move the lenses”). 
Therefore, Liu teaches a driving module; the driving module is coupled with the lenses to move the lenses as it enables moving the lens for focusing (0099). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses as taught by Liu into the system of Hsueh because moves the lens for focusing (Liu, [0099]).
Response to Arguments
Applicant’s arguments filed 03/03/2021 with respect to claim(s) 1-11, 13-18, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-11, 13-18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsueh et al. (US20180252897A1).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US20180252897A1), as applied  to claim 20 above, and further in view of Liu et al (USA20160377832A1, cited on record)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                            

/MARIN PICHLER/Primary Examiner, Art Unit 2872